Citation Nr: 0033985	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-15 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from January 1944 to May 
1946, with additional service in the United States Marine 
Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

A review of the record in this case raises some question as 
to the relationship, if any, between the cause of the 
veteran's death and alleged in-service hypertension.  In that 
regard, the Certificate of Death shows the immediate cause of 
his death to have been acute myocardial infarction, due to, 
or as a consequence of, atherosclerotic coronary artery 
disease, due to, or as a consequence of, hypertension, due 
to, or as a consequence of hyperlipidemia.  While it is true 
that, during the veteran's period of active service from 
January 1944 to May 1946, there was no evidence of elevated 
blood pressure and/or hypertension,  in correspondence from 
the Commandant of the Marine Corps dated in February 1949, 
the veteran was informed that he did not meet the physical 
qualifications for appointment to a commissioned rank in the 
Marine Corps Reserve "by reason of ... blood pressure values on 
record in excess of the maximum standard for appointment."

The Board observes that, during the course of a Marine Corps 
Reserve examination in March 1949, the veteran displayed 
blood pressure readings of 130/88 in the sitting position, 
128/78 in the recumbent position, and 138/98 in the standing 
position.  Such evidence calls into question whether the 
hypertension which eventually may have contributed to the 
veteran's death did, in fact, have its inception during a 
period of active military service.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9th, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U. S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet finalized as 
of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart(a), 114 Stat. 
2096,___ (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required not only for the aforementioned development, but 
for purposes of compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096,___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and for those noted above, a remand is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records which are not 
currently on file must be obtained and 
included in the veteran's claims folder.  
The appellant is requested to sign the 
necessary authorization for release of any 
private medical records to the VA.

2.  The veteran's entire claims file 
should then be reviewed by a VA specialist 
in the field of cardiovascular disease.  
Following that review, the specialist in 
question should specifically comment as to 
whether, during the veteran's period of 
service in the United States Marine Corps 
Reserve, he suffered from what might best 
be described as essential hypertension.  
Should it be determined that the veteran 
did, in fact, develop essential 
hypertension during his period of service 
in the United States Marine Corps, or 
Marine Corps Reserve, an additional 
opinion should be offered as to whether 
such hypertension caused or contributed 
substantially or materially to cause the 
veteran's death from an acute myocardial 
infarction.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims file.

3.  The RO should then review the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 
(December 13, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


